Citation Nr: 1140993	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-20 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for duodenal ulcer, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in October 2007 by the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2010.  A transcript of that hearing is of record and associated with the claims folder.  

In July 2010, the Board remanded the instant claim for further development.  The claim is now ready for appellate review.  


FINDING OF FACT

Duodenal ulcer is productive of no more than mild symptomatology.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.114, Diagnostic Code (DC) 7305 (2011). 




(CONTINUED NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As to the claim of increased rating, the VCAA duty to notify was satisfied by way of an April 2007 letter sent to the Veteran.  The letter fully addressed the notice elements.  This letter advised the Veteran of the information required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how VA determined disability rating and effective dates.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The RO associated the Veteran's service treatment records, VA treatment records and private treatment records with the claims file.  No other evidence was identified in connection with this claim.  

The Veteran underwent VA examination in May 2007, October 2008, April 2009, and pursuant to the Board's July 2010 remand, he underwent examination in August 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Recognition is given to the fact that it is not clear whether or not the Veteran's claims file was available for review in connection with the October 2008 VA examination.  Such is not necessarily fatal in determining the adequacy of a VA examination.  The probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, all of the examinations were thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The April 2009 medical report was an addendum to the October 2008 VA examination report, clarifying further whether there was evidence of an ulcer.  The Board therefore finds that the examinations were adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that the Veteran reported during his August 2010 VA examination that he was receiving benefits from the Social Security Administration (SSA).  He reported that he was on Social Security and had not worked since his involvement as a pedestrian in a motor vehicle accident in 2007.  He was asked specifically if his ulcer condition prevented him or seriously affected his ability to work.  He related that he was unable to work due to other medical conditions.  

In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  

Here, as discussed, the Veteran reported that his receipt of benefits from the SSA was on account of other medical conditions and there is no evidence of record, to the contrary.  The Board, therefore, concludes that the record does not establish a reasonable possibility that the Veteran's SSA records, if there are any, are relevant to this claim, and therefore, REMAND is not required for any such records.

The Veteran was also offered a personal hearing before the Board, and he testified, setting forth his contentions before the undersigned VLJ  at a Travel Board hearing in February 2010.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased- rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   When, an already established service-connected disability, as in this case, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

There are diseases of the digestive system particularly within the abdomen which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outline in 38 C.F.R. § 4.14.  

The Veteran claims that his duodenal ulcer disease is more severe than currently evaluated.  He complains of tenderness and recurrence of the problem.  

By rating decision of June 1986, service connection for duodenal ulcer was granted.  A 10 percent rating was awarded, effective October 1985.  The 10 percent rating has been in effect since that time.  

Under Diagnostic Code 7305, a 10 percent rating is assigned for duodenal ulcer described as mild; with recurring symptoms once or twice yearly.  In order to warrant a 20 percent rating for duodenal ulcer, the ulcer is described as moderate ; recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent rating is warranted for a duodenal ulcer that is moderately severe; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is warranted for a duodenal ulcer that is severe; pain partially relieved by standard ulcer therapy; periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of deliberate impairment of health.  

VA outpatient treatment records from February 2007 to April 2007 were associated with the claims folder.  In February 2007, the Veteran reported that he had been hospitalized at a private facility a week prior to this examination for 5 to 6 days with complaints of severe stomach pain.  He underwent a CT scan of the abdomen and an esophagogastroduodenosopy (EGD) with a biopsy.  He was awaiting results of this testing.  He was prescribed Protonix.  It was thought at first that his pain was an infection from numerous abdominal surgeries.  

In April 2007, he was seen for follow-up and indicated to the examiner that lesions discussed at his prior visit were negative.  He was prescribed Pepcid.  He had also been hospitalized for a recent motor vehicle accident.  

Private treatment records show that the Veteran was hospitalized in February 2007 after his involvement as a pedestrian in a motor vehicle accident.  History taken during his hospitalization indicated that he had a past medical history of repair of a peptic ulcer.  In April 2007, he was seen on an outpatient basis for follow-up after his accident and it was noted that he had been hospitalized just prior to his accident hospitalization wherein an endoscopy was performed, identifying a gastrointestinal stromal tumor (GIST)-type lesion and that this needed follow-up.  His physician was hoping to re-endoscope him in 6 months, to confirm whether he had a GIST.  If present, it would probably need resecting.  

The Veteran underwent a VA examination in May 2007.  A history of the Veteran's stomach problem indicated a rupture of the duodenum, which occurred at Fort Carson, Colorado in 1984, following a recurrent stomach problem.  Nothing further was done until he perforated the ulcer and developed peritonitis at the time.  At the time of the examination, he denied complaints of nausea, vomiting, or hematemesis.  He was on no treatment for the same.  He denied any post-gastrectomy symptoms of hypoglycemia or dumping.  He had no diarrhea or constipation nor nausea or vomiting.  It was noted that he had been hospitalized for 8 days in February 2007 for bowel obstruction.  There was no antecedent trauma.  His condition did not affect his occupation or activities.  The pain was a vague epigastric non-radiating pain, poorly related to meals at the time without any alleviating factors.  There was no neoplasm.  There had been no weight change, anemia, and no tenderness at the time of the examination.  

Physical examination revealed the Veteran's bowel sounds were unremarkable.  No abdominal bruit were evident.  There was a transabdominal 26 cm. xiphoid symphysis scar, as well as a 2 cm. stab wound of the upper quadrant of the abdomen.  There was no current bleeding on rectal examination at the time based on historic data provided by the Veteran.  An upper GI series was not performed because of the Veteran's recent bowel obstruction and because he was scheduled to have endoscopy to evaluate the stomach in July 2007.  The pertinent diagnosis was history of perforated duodenal ulcer with peritonitis.   

The Veteran underwent VA examination in October 2008.  He related no specific symptoms relating to the ulcer.  He stated that he had occasional epigastric burning pain which was relieved by Prilosec.  Since the onset of his ulcer, he stated that he had improved.  He was prescribed Prilosec and his 2007 EGD revealed no evidence of an ulcer.  There was no period of incapacitation due to stomach or duodenal disease.  There was a report of gnawing pain on a weekly basis.  This pain was noted to have its onset at night for 1 to 2 hours duration.  The pain was epigastric and was relieved by antacids.  There were no episodes of hematemesis or melena.  There was also no history of vomiting, nausea, or diarrhea.  There were no signs of significant weight loss or malnutrition.   There were no signs of anemia.  There was a well-healed midline abdominal scar and a left transverse subcostal scar.  No diagnosis was provided.  

In April 2009, a VA addendum to the October 2008 VA examination was submitted.  It was noted that the report of October 2008 clearly documented that the Veteran had a normal EGD in 2007 at the VA Medical Center, Phoenix, Arizona and there was no evidence of a peptic ulcer.  Hence the "opinion" was that the duodenal ulcer was resolved.  

The Veteran testified at a Travel Board hearing before the undersigned VLJ in February 2010.  He testified that he was on medication for duodenal ulcer and that he was not in receipt of any other testing for this condition.  He related that he got acid stomach and that as a result his stomach was tender and he was having a recurrence of the same problem.  Other than the one daily medication that he took for his duodenal ulcer, he did not receive other treatment for this condition.  However, he suggested that his symptoms had worsened since his last examination.

Pursuant to the Board's July 2010 remand, the Veteran underwent a VA examination in August 2010.  The examiner related that original service medical records showed the Veteran underwent surgery for a perforated duodenal ulcer in November 1984.  No gastrectomy was performed; rather the ulcer was over sewn with the use of a Graham patch.  There was recovery without any complications.  In May 1985, he had recurring symptoms and an endoscopy revealed "acute superficial duodenitis."  What was seen were petechiae in the duodenum without any friability, and several areas were seen which the examiner stated would have represented healed ulcers.  According to the examiner, there had been no proven ulcers since that time.  This was despite the Veteran's lifestyle had not always been conducive to suppressing the tendency to peptic ulcer disease.  Until recently, he had been a regular tobacco smoker, and over many years, there was apparent alcohol excess.  He developed a gastric mass in 2007.  It was removed in January 2008 and a spindle cell neoplasm was removed.  This was determined to be a benign tumor.  Earlier in evaluation of the mass, an EGD was performed in February 2007, and there was no evidence of an ulcer.  

Review of his VA clinic records for the past two years were reviewed in connection with the examination and did not demonstrate any active complaints of ulcer symptoms or any other upper gastrointestinal symptoms.  The records did show that he had been prescribed and was taking Omeprazole every morning for "acid stomach."  He described this as very limited symptoms.  He described his "acid stomach" on awakening every morning with a very slightly painful feeling in the upper epigastric region as feeling as if he were going to throw up but does not.  After taking his Omeprazole, there was immediate relief.  He did not describe any other upper abdominal pain, nausea, vomiting, hematemesis, episodes of colic or distension or any related periods of incapacitation or hospitalization for the ulcer except for those during service.  His appetite was described as good.  His weight was stable.  He had no diarrhea.  He was often constipated, but this was related to the Veteran having to take Percocet for his musculoskeletal problems.  He did not have anemia.  He reported that he was on Social Security and had not worked since his motor vehicle accident three years prior to the examination.  He was asked specifically if his ulcer condition would prevent him from working or seriously affect his work, and the Veteran did not claim this to be the case.  He stated that he was unable to work due to other medical problems.  

Physical examination revealed the Veteran's abdomen was minimally obese.  There were well-healed surgical scars.  There was slight left lower quadrant tenderness, slight right upper quadrant tenderness, and minimal epigastric tenderness with slight guarding.  There was no abdominal rigidity.  There was a sensation that the liver was palpable in the medial right upper quadrant but liver edge could not be palpated.  Bowel sounds were normal.  The Veteran continued to take appropriate medication for duodenal ulcer disease, but he had minimal, very limited, if any, symptoms in the mornings.  These were not definite or typical symptoms of peptic ulcer disease.  The examiner stated that there would be no justification for subjecting the Veteran to an endoscopy with such minimal symptoms, so that it could be said with certainty that there was no ulcer disease present.  However, if there was ulcer disease present, it was very mild, and there was no medical evidence that it was impairing his health.  Symptoms described by the Veteran were minimal, as would be the absence of complaints over the past two years, and did not limit his daily activities, and would have no impact on his ability to engage in the activities of his usual occupation.  There would be no impact on his economic adaptability caused by his duodenal ulcer condition.  

The Veteran's duodenal ulcer has been rated as 10 percent disabling, indicative of mild symptomatology.  After a thorough review of the record, the Veteran's duodenal ulcer warrants no more than the presently evaluated 10 percent rating.  

Throughout the appellate period, the Veteran's duodenal ulcer has presented no history of diarrhea, vomiting, or nausea.  There have been no signs of anemia.  His symptomatology at the most, has been described as mild.  In October 2008, the VA examiner indicated that the Veteran's duodenal ulcer had resolved.  During the most recent examination in August 2010, the examiner presented doubts regarding whether the duodenal ulcer was still present, as he was not willing to have the Veteran undergo an endoscopy to determine the certainty of the presence of an ulcer.  He did relate, however, that if the duodenal ulcer was still present, the symptoms described by the Veteran were very minimal and absent complaints for the two years prior to the examination, would have no impact on his usual occupation.  Moreover, the most symptomatology seen at any time during the appellate period was for acid stomach, which was relieved immediately with his morning medication.  The Veteran was hospitalized for several days in 2007 with complaints of stomach pain which later was found to be after evaluation by an EGD, a benign tumor.  Of import is that during the evaluation of the mass, no evidence of ulcer was found.  Based on the foregoing, and the fact that the Veteran's duodenal ulcer has only presented mild symptoms which are resolved with his medication, an increased rating for duodenal ulcer is not warranted.  Moderate, recurring episodes of severe symptoms two or three times a year, averaging 10 days in duration or with continuous moderate manifestations, necessary for a 20 percent rating, have not been shown.  

The Board has considered the Veteran's statements that his duodenal ulcer is worse than reflected by the current rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his duodenal ulcer- according to the appropriate diagnostic code.  

Such competent evidence concerning the nature and extent of the Veteran's duodenal ulcer has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, an increased rating for duodenal ulcer is not warranted for more than 10 percent on a schedular basis.  

The Board has contemplated whether the claim on appeal should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected duodenal ulcer with the established criteria found in the rating schedule.  The Board finds that the Veteran's service-connected duodenal ulcer disability is fully addressed by the rating criteria under which this disability is rated.  There are no additional symptoms of his service-connected duodenal ulcer that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's aforementioned disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected duodenal ulcer for the period under consideration.  Consequently, the Board concludes that referral of this claim for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  An unappealed decision on the issue of entitlement to a TDIU was issued in October 2007.  There has been no change to the Veteran's assigned disability ratings.  Further consideration of this issue is therefore unwarranted at this time.



ORDER

A rating in excess of 10 percent for duodenal ulcer is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


